Citation Nr: 9927038	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.
 
During the course of appeal, during his March 1998 hearing on  
appeal, the veteran requested that his claim for an increase 
for his service-connected shell fragment wound scars of the 
left buttock be withdrawn.  That claim is therefore no longer 
on appeal.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  No competent medical evidence of a current skin disorder 
which is related to active military service or possible 
herbicide exposure has been submitted.

3.  No competent medical evidence of a nexus between 
hypertension and active military service has been submitted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder,  claimed as secondary to herbicide 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's separation document indicated that he served in 
Vietnam and his military occupational specialty was antitank 
assault man.  The veteran served in Vietnam for approximately 
ten months.

Service medical records show that at his November 1968 
enlistment examination, the veteran's blood pressure was 
recorded as 118/64.  The claims file contains no service 
medical records regarding treatment or findings pertaining to 
hypertension or a skin disorder.  On an April 1970 
examination prior to release from active duty, the veteran's 
skin was found to be normal.  At that time the veteran's 
blood pressure was recorded as 142/90 and no diagnosis of 
hypertension was made.

During a September 1970 VA examination, the veteran's blood 
pressure was 108/80 while sitting, recumbent, and standing.  
A January 1995 VA clinical report noted that the veteran's 
blood pressure was 138/104.  It was indicated that his 
medical history included hypertension.

During a March 1995 VA Agent Orange examination, the veteran 
indicated that he was not sure if he had been in contact with 
Agent Orange or other herbicides during service in Vietnam.  
He reported that he had had a rash under his beard and 
mustache for several years, which was worse in the winters.  
He denied a history of hypertension and indicated that his 
wife takes his blood pressure at home and it was always 
normal.  It was noted that he had white coat hypertension.

On examination, the examiner noted erythematous, scaling rash 
under facial hair.  At that examination the veteran's blood 
pressure was 150/98.  The report contains assessments of 
seborrhea dermatitis and white coat hypertension.  The 
examiner did not indicate that either disability was related 
to service.

VA medical records from March 1995 through July 1995 show 
clinical visits, and  findings and blood pressure readings 
pertinent to this claim.  When seen in March 1995 in the 
dermatology clinic the examiner suspected that the veteran 
had a seborrhea dermatitis condition.  No relationship to 
service was noted.  In July 1995, the veteran's blood 
pressure was 160/90 and 146/92.  The clinical report noted 
hypertension and multiple rashing at that time.  In September 
1995, the veteran's blood pressure was 149/87.  

During a May 1997 VA examination for hypertension, the 
veteran reported that hypertension had been diagnosed two 
years before.  At that time, the veteran wondered if his 
hypertension and a skin rash were associated with exposure to 
Agent Orange.  He described his skin disorder as a skin rash 
primarily involving his face.  It was noted that the rash was 
tender and pruritic, and was worse in the fall.  The examiner 
recorded the veteran's blood pressure as 135/83.  The 
diagnosis was hypertension.  

During a May 1997 VA examination for skin, the veteran 
described a rash primarily involving his face, including his 
eyebrows, cheek, and chin.  It was reported to be a macular 
erythematous rash, which was usually pruritic and slightly 
tender to touch.  His hands may also get a flaky rash, which 
would become extremely dry with splitting of the distal 
fingers.  He reported episodes of face rash approximately 
every two months, which seemed to be worse in the fall and 
winter.

On examination, the examiner found no rash currently in the 
areas complained of, including the face, eyebrows, chin, 
cheek and hands.  The report contains a diagnosis that the 
veteran complained of a skin rash, however, on examination he 
had no signs of rash.  The examiner opined that based on the 
veteran's description, the veteran could have eczema versus 
seborrheic dermatitis.  The examiner noted that without 
examining the rash, he could not give any opinion as to 
whether one was due to exposure to Agent Orange.  
During the March 1998 hearing on appeal the veteran testified 
regarding his hypertension and skin condition.  He testified 
that while he was not diagnosed with hypertension during 
service, he did have high blood pressure readings.  He also 
testified that while no diagnosis is of record before 1995, a 
physician treated him for high blood pressure just after 
service and was now deceased.  He testified that he was 
turned down for insurance in the 1970's due to hypertension.  
He testified regarding the symptoms of his skin condition, 
which he said began after service.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to a herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed if the veteran has a designated disease 
and served in Vietnam during the Vietnam era. 38 C.F.R. § 
3.307(a)(6)(iii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. 
§ 1116(b)(1) (permitting the Secretary to determine by 
regulation additional diseases subject to the presumption 
aside from those listed at 38 U.S.C.A. § 1116(a)(2)).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence. Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995). 
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Initially, the Board notes that, with respect to the present 
claim, the veteran is not currently diagnosed as having any 
of the aforementioned diseases associated with herbicide 
exposure for purposes of presuming incurrence of the disease 
in service. Therefore, service connection may be established 
on a direct basis only.

Regarding the claimed disorders of skin disorder and 
hypertension, the Board finds that these claims are not well 
grounded.  First, with respect to the skin disorder claim, 
although a rash assessed as seborrhea dermatitis was noted in 
March and July 1995, there is simply no competent medical 
evidence of record that relates the claimed disorder to Agent 
Orange exposure in service or to active military service in 
general.  Epps, 126 F.3d at 1468.  The veteran is a lay 
person untrained in medicine.  Therefore, his opinion as to 
whether he in fact has a skin disability or as to whether the 
claimed disability is related in any way to service, is not 
competent medical evidence required to establish a well-
grounded claim. Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

The veteran is currently diagnosed as having hypertension.  
However, there is no medical evidence of record that suggests 
a relationship to service or to herbicide exposure in 
service. Epps, 126 F.3d at 1468.  Although the veteran's 
blood pressure was slightly elevated at his discharge 
examination in April 1970, no diagnosis was made of 
hypertension at that time.  Moreover, the veteran's blood 
pressure was recorded as 108/80 in September 1970, and the 
earliest diagnosis of hypertension was not until 1995, some 
twenty-five years after service.  Again, the veteran's own 
opinion as to etiology of the disorders is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for entitlement to 
service connection for either of the above-listed claims.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468. Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claims.  
See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

The veteran may wish to complete his application for service 
connection for a skin disorder or hypertension.  To do so, he 
must submit competent medical evidence showing that he is 
currently diagnosed as having each such disorder and that 
each disorder is either related to his active military 
service generally, or specially regarding his skin disorder 
claim, to in-service exposure to Agent Orange in particular.  
Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

